Citation Nr: 0213555	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected gastroesophageal reflux disease (GERD), 
from September 9, 2000, to September 14, 2001.  

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected gastroesophageal reflux disease (GERD), 
from September 14, 2001.  

3.  Entitlement to a compensable initial rating for service-
connected postoperative residuals of right-knee pica 
debridement, from September 9, 2000, to September 14, 2001.  

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected postoperative residuals of right-knee 
pica debridement from September 14, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1995 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original rating action of September 
2000 in which the RO assigned an initial rating of 10 percent 
for service-connected GERD, and a noncompensable rating for 
postoperative residuals of right-knee pica debridement, 
effective September 9, 2000.  The veteran filed a notice of 
disagreement in March 2001 and a statement of the case (SOC) 
was issued in June 2001.  The veteran submitted a substantive 
appeal in August 2001, with no hearing requested.  

By rating action of April 2002, the RO increased the initial 
ratings for service-connected GERD to 30 percent, and 
postoperative residuals of right-knee pica debridement to 10 
percent, effective September 14, 2001.  Since the RO has, in 
effect, granted a staged rating following the initial grant 
of service connection, the Board has separated the original 
issues before it (i.e., entitlement to a higher initial 
rating) into four issues, as indicated on the initial page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).



REMAND

The matters before the Board are hereby remanded for 
additional development deemed necessary for compliance with 
due process requirements.  The Board observes that, in its 
April 2002 rating decision, the RO awarded higher initial 
ratings based on evidence dated in November 2001.  However, 
the RO did not provide the veteran a supplemental SOC (SSOC).  
According to newly promulgated regulations, if the RO 
receives additional pertinent evidence after an SOC has been 
issued and before the appeal is certified to the Board, an 
SSOC will be provided.  67 Fed. Reg. 3,099, 3,104 (to be 
codified at 38 C.F.R. § 19.31(b)) (Jan. 23, 2002).  In that 
regard, the prior SOC of record was issued in June 2001, and 
the veteran's appeal was certified to the Board in May 2002.  
The current regulation provides, as follows:

§ 19.31 Supplemental statement of the case. 

(a) Purpose and limitations.  A "Supplemental 
Statement of the Case," so identified, is a 
document prepared by the agency of original 
jurisdiction to inform the appellant of any 
material changes in, or additions to, the 
information included in the Statement of the 
Case or any prior Supplemental Statement of 
the Case.  In no case will a Supplemental 
Statement of the Case be used to announce 
decisions by the agency of original 
jurisdiction on issues not previously 
addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly 
appealed issues that were not addressed in 
the Statement of the Case.  The agency of 
original jurisdiction will respond to notices 
of disagreement on newly appealed issues not 
addressed in the Statement of the Case using 
the procedures in §§ 19.29 and 19.30 of this 
part (relating to statements of the case). 
(b)  When furnished.  The agency of original 
jurisdiction will furnish the appellant and 
his or her representative, if any, a 
Supplemental Statement of the Case if: 
(1)  The agency of original jurisdiction 
receives additional pertinent evidence 
after a Statement of the Case or the most 
recent Supplemental Statement of the Case 
has been issued and before the appeal is 
certified to the Board of Veterans' 
Appeals and the appellate record is 
transferred to the Board; 
(2)  A material defect in the Statement of 
the Case or a prior Supplemental statement 
of the Case is discovered; or 
(3)  For any other reason the Statement of 
the Case or a prior Supplemental Statement 
of the Case is inadequate. 
(c)  Pursuant to remand from the Board.  The 
agency of original jurisdiction will issue a 
Supplemental Statement of the Case if, 
pursuant to a remand by the Board, it 
develops the evidence or cures a procedural 
defect, unless: 
(1)  The only purpose of the remand is to 
assemble records previously considered by 
the agency of original jurisdiction and 
properly discussed in a prior Statement of 
the Case or Supplemental Statement of the 
Case; or 
(2)  The Board specifies in the remand 
that a Supplemental Statement of the Case 
is not required. 

67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (effective February 
22, 2002).

The Board orders additional development to be undertaken by 
the RO in order to avoid unnecessary delays and confusion.  
Pursuant to the duty to assist, another VA orthopedic 
examination should be provided to evaluate the veteran's 
service-connected right-knee disability.  The Board notes 
evidence that the veteran experiences right knee pain.  
Therefore, in consideration of any functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, respectively, must be 
observed.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9-98 (August 
14, 1998) (holding section 38 C.F.R. § 4.40, 4.45 applicable 
when evaluating arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, and semilunar cartilage removal, DC 
5259); VAOPGCPREC 36-97 (December 12, 1997) (construing 38 
C.F.R. §§ 4.40 and 4.45 applicable to diagnostic codes 
involving loss of range of motion, i.e., DC 5293 pertaining 
to intervertebral disc syndrome).  The Board finds no 
evidence considering the effects of pain, weakness, fatigue, 
lack of endurance, and incoordination on the veteran's right-
knee functioning.  Therefore, the record does not provide 
sufficient evidence to determine the proper rating to be 
assigned.  See DeLuca v. Brown, 8 Vet. App. at 204-7.  
Inasmuch as there is insufficient medical evidence to decide 
the claim, the veteran should be afforded another VA 
examination.  38 U.S.C.A. § 5103A(d)(1).  The RO should also 
note that, where there is competent evidence of arthritis and 
instability of the knee, separate ratings may be assigned for 
both limitation of motion of the knee and instability of the 
knee without violating the prohibition against pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997) (holding that arthritis and 
instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, DCs 5003-10, 5257).

Further development is also warranted to comply with the 
provisions outlining the duty to notify, i.e., VA must 
indicate what portion of information and evidence, if any, is 
to be provided by the veteran and which portion, if any, VA 
will attempt to obtain on the veteran's behalf.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159).  In this regard, the Board notes that the 
veteran has never been specifically advised that he may 
identify or submit evidence demonstrating that his service-
connected disabilities meet the schedular criteria for a 
higher rating, and evidence demonstrating that he experiences 
functional loss of the right-knee due to pain on movement or 
other factors, thus meriting a higher rating.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination related 
to his service connection claims, a decision shall be based 
on the evidence of record.  See 38 C.F.R. § 3.655.  Based on 
the foregoing, the case is remanded to the RO for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed, as outlined in the discussion 
above.

2.  The RO should advise the veteran in 
writing that he may identify or submit 
evidence demonstrating that his service-
connected disabilities meet the schedular 
criteria for a rating in excess of that 
assigned, and evidence demonstrating that 
he experiences functional loss of the 
right-knee due to pain on movement or 
other factors.  The RO must indicate what 
portion of information and evidence, if 
any, is to be provided by the veteran and 
which portion, if any, the RO will 
attempt to obtain on the veteran's 
behalf.

3.  After associating with the claims 
folder all evidence received pursuant to 
the development requested above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his postoperative residuals 
of right-knee plica debridement.  It is 
imperative that the physician designated 
to examine the veteran reviews the 
evidence in the claims folder, to 
include a complete copy of this remand.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

The orthopedic examiner should address 
the following:

I.  After setting forth the normal 
range of motion for the right knee, 
describe (in degrees), active ranges 
of motion of the right knee.  

II.  Describe other manifestations 
of the service connected right knee 
disability.  Is there recurrent 
subluxation or lateral instability?  
If so, this manifestation should be 
classified as slight, moderate, or 
severe.

III.  Express an opinion as to 
whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination due 
to disability.  If feasible, the 
opinions should be expressed in 
terms of the resulting degree of 
additional range of motion loss or 
ankylosis (specified as favorable or 
unfavorable).  If it is not possible 
to offer an opinion with respect to 
additional loss of range of motion, 
that fact should be clearly stated.

IV.  Express an opinion as to 
whether pain significantly limits 
functional ability when the right 
knee is used repeatedly over a 
period of time or during flare-ups.  
If feasible, the opinion should be 
expressed in terms of decreased 
range of motion due to pain on use 
or during flare-ups.  If it is not 
possible to offer an opinion with 
respect to additional loss of range 
of motion, that fact should be 
clearly stated.

V.  Comment on whether the veteran's 
subjective complaints are consistent 
with the objective findings.

VI.  Report radiographic findings of 
degenerative changes, i.e. 
arthritis, if any.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claims for a 
higher initial rating for postoperative 
residuals of right-knee plica 
debridement and gastroesophageal reflux 
disease (GERD), in light of all 
applicable evidence of record and all 
pertinent legal authority, to include 
all potentially applicable diagnostic 
codes including 38 C.F.R. §§ 4.40 and 
4.45 and the provisions of 38 C.F.R. 
§ 3.655 (as appropriate), and the 
recently amended/added statutory and 
regulatory provisions pertaining to VA's 
duty to notify and assist the veteran.  
General Counsel opinions contained in 
VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998) should 
also be considered. 

The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this remand.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case (SSOC) and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


